In a condemnation proceeding under the Nassau County Administrative Code and the Nassau County Civil Divisions Act, to acquire title to a certain portion of claimant’s land, described as “ Damage Parcel No. 1,” to be used as the site of a public high school, the petitioner, the Board of Education appeals, as limited by its brief, from so much of a partial final decree of the Supreme Court, Nassau County, entered November 28, 1960 upon the decision of the court after a nonjury trial, as awarded to the claimant: (a) $200,400 for his direct damage for the taking of the portion of his land; and (b) $17,750 for his severance or consequential damage to his remaining contiguous land. Petitioner contended: (1) that the $200,400 award, based on a valuation of $6,000 an acre for the portion taken, was excessive and contrary to the weight of the evidence; and (2) that the claimant failed to prove loss or diminution in value to the untaken remainder which would justify any award for consequential damages. Decree, insofar as appealed from, affirmed, with costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.